        Case 1:19-cr-00521-PKC Document 85 Filed 05/12/20 Page 1 of 1




                                    May 12, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007


             Re:          United States v. Peter Bright,
                          19 Cr. 521 (PKC)

Dear Judge Castel:

       Pursuant to Rule 45(b)(1) of the Federal Rules of Criminal Procedure, we
write to respectfully request that the Court extend for an additional 30 days the
deadline for filing a motion for a judgment of acquittal pursuant to Rule 29. The
current filing deadline is May 15, 2020. A sentencing hearing is scheduled for
September 3, 2020.

       Due to the many and continuing complications associated with remote
business operations during the national health crisis, including the limited ability
to speak with Mr. Bright, we are in need of additional time to assess, prepare and
file post-trial motions.

      The Government has no objection to this request.


                                                     Respectfully submitted,

                                                     ___/s/_________________
                                                     Amy Gallicchio
                                                     Zawadi Baharanyi
                                                     Assistant Federal Defender
                                                     (212) 417-8728
cc:   AUSA Alexander Li
